DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 05/03/2022 has been entered. Claim(s) 1, 4-5, 7 and 15 is/are currently amended. Claim(s) 3 has/have been canceled. Claim(s) 1-2 and 4-20 is/are pending.

Priority
As noted in the prior Office action (mailed 02/03/2022), Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, such that claims 1-2 and 4-20 are not entitled to the benefit of the prior '927 application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 7, 9, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0369234 A1 (Bremer) in view of US 2015/0141774 A1 (Ogawa), US 2021/0345892 A1 (Han) and US 2017/0014038 A1 (Futatsuyama). 
Regarding claims 1 and 4, Bremer teaches and/or suggests a device for measuring blood pressure comprising: 
a housing (housing 14) including a groove to receive a finger of a user (groove 26 and/or 34), the groove having a curved end towards a center of the housing (Figs. 1-3, 5-6, etc.); 
a light source disposed within the housing and positioned within the groove and configured to emit light in the groove (emitter 54);
a photodetector disposed within the housing and positioned within the groove and configured to light reflected from the finger while the light is emitted (detector 58); and
a processor (processor 94) configured to generate a PPG signal (e.g., ¶ [0028] pulse profile signal; Fig. 10, sensing PPG data; etc.) to determine a blood pressure of the user (¶ [0052]).
Bremer does not expressly teach the light source and photodetector are positioned at a bottom region of the groove. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the light source and photodetector being positioned at a bottom region of the groove because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the light source and photodetector position taught and/or suggested by Bremer because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Ogawa teaches and/or suggests a method comprising receiving a finger within a groove of a housing of a device (Fig. 34, guide groove G15 in chassis serving as a guide for the finger; ¶ [0568]), the device including, inter alia: a light source disposed within the housing and positioned at a bottom region of the groove (light source G17); and a photodetector disposed within the housing and positioned at the bottom region of the groove (photosensitive element G18); and generating a PPG signal based on output of the photodetector (e.g., ¶ [0561]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the light source and photodetector being positioned at a bottom region of the groove as taught/suggested by Ogawa as a simple substitution of one known configuration for sufficiently directing light towards and detecting light reflected from a finger for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not expressly teach the groove has a first dimension between 20 mm and 70 mm, a second dimension between 18 mm and 35 mm and a third dimension between 3 mm and 10 mm. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the groove having the above-noted dimensions because Applicant has not disclosed that the claimed dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses dimensions of the groove can vary based on the construction, including different ranges either shorter or longer than the claimed ranges (¶ [0615]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the dimensions taught and/or suggested by Bremer (i.e., generally contoured to fit a finger) because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Ogawa teaches/suggests the dimensions of the groove provide a quality that can be optimized. Specifically, Ogawa teaches/suggests the dimensions of the groove affect the stability of the finger over the sensor in the bottom of the groove (¶ [0569]). Since Ogawa teaches/suggests the dimensions of the groove provide a quality which can be optimized, as noted above, the specific claimed dimension ranges would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Bremer as modified does not expressly teach the photodetector is configured to capture a sequence of image frames while the light is emitted, or the processor configured to generate the PPG signal of a user using the sequence of image frames to determine a blood pressure of the user. 
Han teaches/suggests a device comprising a light source configured to emit light on a finger (light source 119); a photodetector configured to capture a sequence of image frames while the light is emitted (camera 105); and a processor configured to generate a PPG signal of a user using the sequence of image frames (hardware processor; ¶ [0006] capture a video of at least a portion of skin and extract at least one PPG signal from the video). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the photodetector being configured to capture a sequence of image frames while the light is emitted and the processor being configured to generate a PPG signal of a user using the sequence of image frames as taught/suggested by Han as a simple substitution of one known configuration for generating a PPG for further analysis for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not teach the device further comprises one or more tactile surface features at a first portion of the bottom region of the groove to aid the user to position the finger such that a pulp region of the finger is positioned above the photodetector, and wherein the photodetector is positioned within the first portion and configured to capture images of the pulp region of the finger of the user. However, Bremer as modified does disclose the light source and photodetector are positioned in a first portion of the bottom region of the groove (e.g., Ogawa, Figs. 34, 37, etc.)
Futatsuyama teaches/suggests one or more tactile surfaces (projection 23) to aid the user to position the finger such that a pulp region of the finger is positioned above a photodetector (light receiver unit 5), wherein the photodetector is positioned within the first portion and configured to receive reflected light of the pulp region (e.g., Figs. 3 and 4) (¶ [0046] where the projection 23 enables the user to more easily sense the specified location, at which the finger 25 (fingertip, ¶ [0004]) of the user needs to be placed during the pulse wave measurement), and wherein the one or more surface features include a protrusion at the bottom region and forming a closed loop to accommodate the pulp region of the finger of the user (¶ [0074] ring form; Fig. 3; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with one or more tactile surface features at a first portion of the bottom region of the groove to aid the user to position the finger such that a pulp region of the finger is positioned above the photodetector that is positioned in the first portion, the tactile feature(s) including a protrusion at the bottom region forming a closed loop to accommodate the pulp region of the finger of the user, so that the photodetector is configured to capture images of the pulp region of the finger of the user as taught/suggested by Futatsuyama in order to assist the user the appropriately positioning his/her finger for measurement, further limit intrusion of the ambient light on the photodetector, etc. (Futatsuyama, ¶ [0046]). 
Regarding claim 2, Bremer as modified teaches/suggests the groove extends from an edge of the housing towards a center of the device (Figs. 1-3, 5-6, etc.). 
Regarding claim 7, Bremer as modified teaches/suggests the limitations of claims 3, but does not expressly teach the first portion of the bottom region is less than 15 mm and greater than 2 mm from a center of the curved end. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the first portion of the bottom region is less than 15 mm and greater than 2 mm from a center of the curved end because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the distance between the first portion and center of the curved end comprise distances other than the claimed range (e.g., ¶ [0628]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first portion location taught/suggested by Bremer as modified (see, e.g., distance between opening G12 and edge G22 of Ogawa (e.g., Fig. 34)) because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Futatsuyama teaches/suggests measuring from the pulp region of the finger (e.g., palmar surface of the fingertip). Ogawa teaches/suggests the distance between the portion having the sensor components and the center of the curved end provide a quality that can be optimized. Specifically, Ogawa teaches/suggests the above-noted distance can be optimized based on a desired location of measurement (¶ [0569]). Since Ogawa teaches/suggests the above-noted dimensions provide a quality which can be optimized, as noted above, the specific claimed dimension ranges would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claim 9, Bremer as modified teaches/suggests the device further comprises a communications interface configured to communicate with a remote device (e.g., ¶ [0056] communication circuitry 118 configured to communicate with the remote device 106). 
Regarding claim 12, Bremer as modified teaches/suggests the device further comprises an oximeter to measure oxygen level in blood flowing through the finger (¶ [0028] means for calculating blood oxygen saturation or SpO2 levels). Alternatively/Additionally, Ogawa teaches and/or suggests a similar device comprising a pressure sensor to measure pressure applied by the finger to a first portion of the bottom region of the groove (grip strength sensor G16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer to further comprise a pressure sensor to measure pressure applied by the finger to a first portion of the bottom region of the groove as taught/suggested by Ogawa in order to enable optimizing pressing force (Ogawa, ¶ [0588]).
Regarding claim 15, Bremer teaches/suggests method of measuring vital signs of a user, comprising:
receiving a finger within a groove (groove 26 and/or 34) of a housing of a device (device 10 including housing 14) (¶ [0024]), the device including:
a processor (processor 94); a light source disposed within the housing and positioned in the groove (emitter 54); and a photodetector disposed within the housing and positioned in the groove (detector 58); 
emitting, by the light source, light in the groove; capturing, by the photodetector, light reflected from the finger while the light is emitted; and generating a photoplethysmographic (PPG) signal to determine one or more vital signs of the user (¶ [0028] pulse profile signal; Fig. 10, sensing PPG data; etc.).
Bremer does not expressly teach the light source and photodetector are positioned at a bottom region of the groove. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the light source and photodetector being positioned at a bottom region of the groove because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the light source and photodetector position taught and/or suggested by Bremer because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Ogawa teaches and/or suggests a method comprising receiving a finger within a groove of a housing of a device (Fig. 34, guide groove G15 in chassis serving as a guide for the finger; ¶ [0568]), the device including, inter alia: a light source disposed within the housing and positioned at a bottom region of the groove (light source G17); and a photodetector disposed within the housing and positioned at the bottom region of the groove (photosensitive element G18); and generating a PPG signal based on output of the photodetector (e.g., ¶ [0561]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the light source and photodetector being positioned at a bottom region of the groove as taught/suggested by Ogawa as a simple substitution of one known configuration for sufficiently directing light towards and detecting light reflected from a finger for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not expressly teach capturing, by the photodetector, a sequence of images of the finger while the light is emitted; and generating, by the processor, the PPG signal using the sequence of images to determine one or more vital signs of the user. 
Han teaches/suggests a method comprising emitting, by a light source, light on a finger (light source 119); capturing, by the photodetector (camera 105), a sequence of images of the finger while the light is emitted; and generating, by a processor (hardware processor), a PPG signal using the sequence of images to determine one or more vital signs of the user (¶ [0006] capture a video of at least a portion of skin, extraction code configured to cause the at least one hardware processor to extract at least one PPG signal from the video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with capturing, by a photodetector, a sequence of images of the finger while the light is emitted; and generating, by the processor, a PPG signal using the sequence of images to determine one or more vital signs of the user as taught/suggested by Han as a simple substitution of one known configuration for generating a PPG for further analysis for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not teach the device further comprises one or more tactile surface features at a first portion of the bottom region of the groove to aid the user to position the finger such that a pulp region of the finger is positioned above the photodetector, and wherein the photodetector is positioned within the first portion and configured to capture images of the pulp region of the finger of the user. However, Bremer as modified does disclose the light source and photodetector are positioned in a first portion of the bottom region of the groove (e.g., Ogawa, Figs. 34, 37, etc.)
Futatsuyama teaches/suggests one or more tactile surfaces (projection 23) to aid the user to position the finger such that a pulp region of the finger is positioned above a photodetector (light receiver unit 5), wherein the photodetector is positioned within the first portion and configured to receive reflected light of the pulp region (e.g., Figs. 3 and 4) (¶ [0046] where the projection 23 enables the user to more easily sense the specified location, at which the finger 25 (fingertip, ¶ [0004]) of the user needs to be placed during the pulse wave measurement), and wherein the one or more surface features include a protrusion at the bottom region and forming a closed loop to accommodate the pulp region of the finger of the user (¶ [0074] ring form; Fig. 3; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with one or more tactile surface features at a first portion of the bottom region of the groove to aid the user to position the finger such that a pulp region of the finger is positioned above the photodetector that is positioned in the first portion, the tactile feature(s) including a protrusion at the bottom region forming a closed loop to accommodate the pulp region of the finger of the user, so that the photodetector is configured to capture images of the pulp region of the finger of the user as taught/suggested by Futatsuyama in order to assist the user the appropriately positioning his/her finger for measurement, further limit intrusion of the ambient light on the photodetector, etc. (Futatsuyama, ¶ [0046]). 
Regarding claim 16, Bremer as modified teaches/suggests the method further comprises determining a measurement of the one or more vital signs using the PPG signal (¶ [0054]); and displaying the measurement of the one or more vital signs on a display device (e.g., Fig. 8).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 above; or alternatively, over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 above, and further in view of US 2020/0196881 A1 (Zemel).
Regarding claim 5, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the first portion of the bottom region has a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the first portion of the bottom region having a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm because Applicant has not disclosed that the claimed first portion dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses the above-noted first and second dimensions may be outside the above-noted ranges (¶ [0628]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first portion dimensions and protrusion thicknesses taught/suggested by Bremer as modified (e.g., dimensions suggested by Futatsuyama for accommodating the pulp of a finger/fingertip) because either configuration permits obtaining or generating a PPG signal from a desired location of the finger for further analysis.
Alternatively/Additionally, Zemel teaches/suggests a first portion (portion in which PPG sensor components are located) having a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm (¶ [0100]; ¶ [0110]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the first portion of the bottom region has a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm as taught/suggested by Zemel in order to facilitate achieving a high enough pressure without being overly sensitive (Zemel, ¶ [0110]) and/or as a simple substitution of one suitable first portion area for measuring a PPG signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 4 above; or alternatively, over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 4 above, and further in view of US 10,772,394 B1 (Michalske).
Regarding claim 6, Bremer as modified teaches/suggests the limitations of claim 4, as discussed above, but does not expressly teach the thickness of the protrusion is less than 1 mm. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the thickness of the protrusion being less than 1 mm because Applicant has not disclosed that the claimed protrusion thickness provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the thickness of the protrusion can be outside the claimed range (e.g., ¶ [0625]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the protrusion thicknesses taught and/or suggested by Bremer as modified (e.g., thickness dimension(s) suggested by Futatsuyama for being perceptible by a user) because either configuration permits guiding a user to appropriately obtain/generate a PPG signal from a desired location of the finger for further analysis.
Alternatively/Additionally, Futatsuyama teaches and/or suggests the protrusion should be perceptible to a user, providing a tactile guide to properly position the finger (¶ [0046]; ¶ [0072]). Accordingly, Futatsuyama suggests the protrusion has a thickness at least sufficient to be felt by a user. Michalske discloses relatively small, i.e., less than 1 mm (e.g., 0.25 mm, 0.5 mm), protrusions are perceptible by sensitive fingertips (col. 12, lines 47-67), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the thickness of the protrusion being less than 1 mm in order to provide a protrusion of sufficient thickness for being felt by the fingertip (Michalske, col. 12, lines 47-67) for guiding placement of a user's finger. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 above, and further in view of US 2019/0008399 A1 (Mukkamala).
Regarding claim 8, Bremer teaches/suggests the limitations of claim 1. Additionally, Han discloses the photodetector comprises a camera as noted above, and appears to suggest said camera may comprise a red-green-blue (RGB) photodetector (e.g., ¶ [0029]). Alternatively/Additionally, Mukkamala more expressly discloses a RGB photodetector/camera may be utilized for generating a PPG signal (e.g., ¶ [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the photo-detector including a RGB photodetector as taught and/or suggested by Mukkamala as a simple substitution of one known photodetector capable of acquiring a sequence of images for generating a PPG signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 9 and 15 above, and further in view of US 2006/0084878 A1 (Banet '878). 
Regarding claim 10, Bremer as modified teaches/suggests the limitations of claim 9, as discussed above, and further teaches and/or suggests the processor is configured to: cause the communication interface to transmit the PPG signal to the remote device (¶ [0055]), the remote device configured to display the blood pressure measurement on a display device (e.g., Fig. 8). Though Bremer discloses the device is configured for determining a blood pressure measurement of the user using the PPG signal, Bremer appears to disclose function is performed by the processor (¶ [0054]). Accordingly, Bremer as modified does not expressly teach the remote device is configured to determine a blood pressure measurement of the user using the PPG signal. However, Bremer does disclose the remote device may be configured to determine data or parameters from the received data (¶ [0055]). 
Banet '878 teaches/suggests a sensing unit configured to generate a PPG signal of a user; a communications interface configured to communicate with a remote device, wherein the sensing unit is configured to: cause the communication interface to transmit the PPG signal to the remote device (e.g., Fig. 5; ¶ [0043] optical module 602 that measures and transmits optical waveforms to a hand-held wireless device 612), and the remote device is configured to: determine a blood pressure measurement of the user using the PPG signal; and display the blood pressure measurement on a display device (¶ [0010]; Fig. 5; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the remote device being configured to determine a blood pressure measurement of the user using the PPG signal as taught/suggested by Banet '878 in order to leverage the processing, display, and power capabilities of the remote device to measure vital signs, such as blood pressure, based on measured data/signals, thereby reducing cost and/or complexity of the sensing device (i.e., components provided within the housing) (Banet '878, ¶ [0010]). 
Regarding claim 17, Bremer as modified teaches/suggests the limitations of claim 15, as discussed above, and transmitting the PPG signal to a remote device (¶ [0055]), and displaying the measurement of the one or more vital signs on a display device (e.g., Fig. 8). Though Bremer discloses determining a blood pressure measurement of the user using the PPG signal, Bremer appears to disclose function is performed by the processor of the housing (¶ [0054]). Accordingly, Bremer as modified does not expressly teach the method comprises the remote device determining a measurement of the one or more vital signs using the PPG signal. However, Bremer does disclose the remote device may be configured for determining data or parameters from the received data (¶ [0055]). 
Banet '878 teaches/suggests a sensing unit configured to generate a PPG signal of a user; a communications interface configured to communicate with a remote device, wherein the sensing unit is configured to: cause the communication interface to transmit the PPG signal to the remote device (e.g., Fig. 5; ¶ [0043] optical module 602 that measures and transmits optical waveforms to a hand-held wireless device 612), and the remote device is configured to: determine a blood pressure measurement of the user using the PPG signal; and display the blood pressure measurement on a display device (¶ [0010]; Fig. 5; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the remote device determining a measurement of the one or more vital signs using the PPG signal as taught/suggested by Banet '878 in order to leverage the processing, display, and power capabilities of the remote device to measure vital signs, such as blood pressure, based on measured data/signals, thereby reducing cost and/or complexity of the sensing device (i.e., components provided within the housing) (Banet '878, ¶ [0010]). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 above, and further in view of US 2006/0009698 A1 (Banet '698). 
Regarding claim 11, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the processor is configured to: determine a blood pressure measurement of the user using the PPG signal (¶ [0054]). Bremer further discloses the blood pressure measurement is displayed on a display device (e.g., Fig. 8), but does not expressly teach the device further comprises a display device disposed within the housing, wherein the blood pressure measurement is displayed on said display device. 
Banet '698 teaches/suggests a device comprising, inter alia, a housing (Figs. 1 and 7, Abstract, etc.); means for detecting/generating a PPG signal (sensor 4 for generating optical waveform 17); a processor (data-processing circuit 101); and a display device disposed within the housing (LCD display 3), wherein the processor is configured to determine a blood pressure measurement of the user using the PPG signal (¶ [0025]); and display the BP measurement on a display device (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the device further comprising a display device disposed within the housing, wherein the blood pressure measurement is displayed on said display device as taught/suggested by Banet '698 in order to enable providing feedback to a user with respect to his/her vital signs without requiring a secondary device (e.g., comparable to remote device 106 of Bremer). 

Claim(s) 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 and 15 above, and further in view of US 2017/0188864 A1 (Drury).
Regarding claim 13, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the device further comprises a visual output device and wherein the processor is configured to: assess a quality of the sequence of image frames or a quality of the PPG signal; select, based on the quality of the sequence of image frames or the quality of the PPG signal, from a plurality of light outputs, a light output; and cause the visual output device to emit the light output. 
Drury teaches/suggests a device comprising a visual output device (¶ [0100] LED viewable by the user; ¶ [0127] display; etc.); and a processor configured to: assess a quality of the sequence of image frames or a quality of the PPG signal; select, based on the quality of the sequence of image frames or the quality of the PPG signal, from a plurality of light outputs, a light output; and cause the visual output device to emit the light output (¶ [0127] provide feedback about the quality of the PPG signal through visual cue; ¶ [0100] where intensity, pulsing rate and/or color of an LED may be modified or adjusted for providing visual feedback). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer to further comprise a visual output device, wherein the processor is further configured to assess a quality of the sequence of image frames or a quality of the PPG signal; select, based on the quality of the sequence of image frames or the quality of the PPG signal, from a plurality of light outputs, a light output; and cause the visual output device to emit the light output as taught/suggested by Drury in order to facilitate providing feedback about the quality of the PPG signal, so that the user may make adjustments as required (Drury, ¶ [0127]). 
Regarding claims 18 and 19, Bremer as modified teaches/suggests the limitations of claim 15, as discussed above, but does not teach assessing, by the processor, a quality of the sequence of image frames or a quality of the PPG signal; and providing a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal.
Drury teaches/suggests a processor configured to: assess a quality of the sequence of image frames or a quality of the PPG signal; provide a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal (¶ [0127] provide feedback about the quality of the PPG signal through visual cue; ¶ [0100] where intensity, pulsing rate and/or color of an LED may be modified or adjusted for providing visual feedback); and instructing the user to adjust placement of the finger within the groove, responsive to determining a poor quality of the sequence of image frames or a poor quality of the PPG signal (¶ [0126] provide instructions to the user to move or adjust the fit of the biometric monitoring device so as to improve the signal quality). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with assessing, by the processor, a quality of the sequence of image frames or a quality of the PPG signal; providing a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal; and instructing the user to adjust placement of the finger within the groove, responsive to determining a poor quality of the sequence of image frames or a poor quality of the PPG signal as taught/suggested by Drury in order to facilitate providing feedback about the quality of the PPG signal, so that the user may make adjustments as required and/or guide a user to improve signal quality (Drury, ¶ [0127]).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Ogawa, Han and Futatsuyama as applied to claim(s) 1 and 15 above, and further in view of US 2010/0194572 A1 (Chan), US 2015/0083590 A1 (Rajala) and US 2003/0118219 A1 (Higuchi).
Regarding claim 14, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the device further comprises a light pipe disposed within the housing at an upper edge of the groove, the processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement of the one or more vital signs.
Chan discloses illuminating a light to prompt a user to take measurement of one or more vital signs, such as blood pressure (e.g., ¶ [0016]).
Rajala teaches/suggests a device comprising a light pipe disposed within a housing (light guide 721) at an edge of an input aperture (24); and a processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement (¶ [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer to further comprise a light pipe disposed within a housing, wherein the processor is configured to cause the light pipe to be illuminated to prompt a user to take a measurement as taught/suggested by Rajala in order to remind a user to initiate a measurement (Chan, ¶ [0016]; Rajala, ¶ [0010]; etc.).
Bremer as modified does not expressly teach the light pipe is disposed at an upper edge of the groove. Higuchi teaches/suggests illuminating an upper edge of a finger-receiving portion in order to guide finger placement position (¶ [0013] light transmitting ring 110 serving as a finger position guide). Since Bremer as modified discloses a finger is positioned in the groove in order to obtain a PPG signal/vital sign measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the light pipe being disposed at an upper edge of the groove in order to guide finger placement for acquiring measurements (Higuchi, ¶ [0013]). 
Regarding claim 20, Bremer as modified teaches/suggests the limitations of claim 15, but does not teach the method further comprises providing, via a finger groove light pipe located at an upper edge of the groove, a light signal to prompt the user to take a measurement of the one or more vital signs.
Chan discloses illuminating a light to prompt a user to take measurement of one or more vital signs, such as blood pressure (e.g., ¶ [0016]).
Rajala teaches/suggests a device comprising a light pipe disposed within a housing (light guide 721) at an edge of an input aperture (24); and a processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement (¶ [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer to further comprise providing, via a light pipe, a light signal to prompt the user to take a measurement of the one or more vital signs as taught/suggested by Rajala in order to remind a user to initiate a measurement (Chan, ¶ [0016]; Rajala, ¶ [0010]; etc.).
Bremer as modified does not expressly teach the light pipe is disposed at an upper edge of the groove. Higuchi teaches/suggests illuminating an upper edge of a finger-receiving portion in order to guide finger placement position (¶ [0013] light transmitting ring 110 serving as a finger position guide). Since Bremer as modified discloses a finger is positioned in the groove in order to obtain a PPG signal/vital sign measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the light pipe being located at an upper edge of the groove in order to guide finger placement for acquiring measurements (Higuchi, ¶ [0013]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits, "[Any] reasonable combination of Bremer, Ogawa, Han and Futatsuyama would result in one or more protrusions (similar to the projection 23 of Futatsuyama) being arranged around the grooves 26 and 34 of Bremer, but not at the bottom of these groves [sic]" (Remarks, pg. 9). 
The examiner respectfully disagrees. Bremer as modified (specifically by Ogawa) teaches and/or suggests a device comprising a groove, wherein a light source and photodetector are arranged in a first portion of a bottom region of the groove and measurements are acquired from a portion of the finger (i.e., a fingertip) configured to be positioned over the first portion. Ogawa (or Bremer as modified thereby) teaches the device is configured such that the finger is accommodated in the groove, and the fingertip (i.e., the portion of the finger where measurements are acquired) is configured to contact the "first portion" on the bottom surface of said groove. This is perhaps best illustrated in, e.g., Fig. 37 of Ogawa, which illustrates that contact with the finger is made with sensor(s) located at the first portion of the bottom of the groove. Ogawa (or Bremer as modified thereby) does not disclose the finger is intended to contact the edges of the groove. Futatsuyama discloses providing tactile surface features, or a projection(s), around the sensor location where a user is meant to make contact with the device, or place his/her finger, in order to facilitate proper positioning of the finger over the sensor location. Futatsuyama lacks a "groove" comparable to the claimed groove. However, the examiner has not alleged Futatsuyama teaches the claimed groove. Rather, Bremer as modified by Ogawa teaches/suggests providing a groove, with the sensor components located at a first portion in the bottom of said groove, as noted above. The "recess" (17) of Futatsuyama Applicant appears to be alleging is comparable to the claimed groove rather appears more comparable to the opening or cavity within the device/chassis where the pressure or optical components of the sensor are positioned (see, e.g., Figs. 37 and 38 of Ogawa). As Futatsuyama discloses providing a tactile surface feature(s) around the sensor components and at a location where the fingertip is adapted to make contact, the logical modification in view of Futatsuyama is to provide tactile surface features around the "first portion" of the bottom region of the groove where the optical sensor components are located in Bremer as modified; for example, located in proximity to the annular sensor G16 surrounding the optical sensor components (see, Fig. 34 of Ogawa). 
Applicant further submits, "In paragraph [0046], Futatsuyama states that 'the projection 23 [located around the recess 17] can limit intrusion of the ambient light into the inside of the recess 17.' Placing the 'projection 23' at the bottom of the grooves 26 and 34 of Bremer would defeat this intended purpose, i.e., limit intrusion of the ambient light into the inside of the recess/groove. Therefore, amended independent claim 1, and similarly amended independent claim 15, are not obvious over any reasonable combination of Bremer, Ogawa, Han and Futatsuyama" (Remarks, pg. 9). 
The examiner respectfully disagrees. As discussed above, the proposed modification teaches/suggests providing a tactile surface feature(s), or projection(s), around the first portion where the optical sensor components, including the photodetector, are located. Applicant has failed to provide any reasoning or evidence as to why providing a projection at the bottom of the groove, specifically in the first portion where the optical components including the photodetector are located in Bremer as modified, would defeat the intended purpose of limiting intrusion of ambient light. Rather, like the device of Futatsuyama, in the proposed modification, the projection(s) is positioned around the optical sensor components where a user is intended to place his/her finger, thereby limiting instruction of ambient light to the first portion where the sensor components are located. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2019/0209029 A1 to Shimuta discloses a tactile surface feature(s) provided around optical sensor components to facilitate reliable finger placement (¶ [0043]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791